DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 10/26/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 103 rejection has been withdrawn.
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because
the new ground of rejection does not rely on any reference applied in the prior rejection of record for any
teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because

teaching or matter specifically challenged in the argument.
8. 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3rd
Generation Partnership Project; Technical Specification Group Services and System Aspects; User
data interworking, coexistence and migration (Release 16) (hereinafter D1) in view of Yerramalli et al.
(US20190069325) (hereinafter Yerramalli).
Per claim 1, D1 discloses a method, comprising commencing a registration operation of a user
equipment on a mobile network at a first service level (see Figure 6.1.3.3.1 -1 and paragraph 6.1.3.3.1:
“the UE operates in Dual Registration mode [example of UE accessing IMS via 5G core]. UE registers
with IMS including the PANI header as specified in TS 24.229 [17] via the 5G core network. IMS
AS identifies from the PANI header that the UE is accessing the 5G core network access; configuring an
Internet Protocol Multimedia Subsystem (IMS) core of the mobile network to store communication data
associated with an operation of the user equipment on the mobile network as level B data when the
operation utilizes the second service level and as level A data when the operation utilizes the first service
level (See paragraph 5.1.1: "user data of 5G [i.e. level A data] and 4G/8G/ 2G [i.e. level B data] are also
stored separately in different repositories [i.e. EPS UDR storing user data for 4G/3G/2G and IMS domains
and 5GS UDR storing user data for 5G domain") but fails to explicitly disclose receiving a notification from the user equipment that the user equipment is capable of using the first service level on the
first base station and a second service level on a second base station and having a master-secondary
relationship.
In an analogous field of endeavor, Yerramalli discloses receiving a notification from the user equipment that the user equipment is capable of using the first service level on the first base station and a second service level on a second base station and having a master-secondary relationship (paragraph 0012, i.e. the apparatus transmits, to a first base station using a first Radio Access Technology (RAT) in a licensed frequency spectrum, an indication of a capability for standalone operation in a second RAT that utilizes an unlicensed frequency spectrum and a dual connectivity capability involving the first RAT and the second RAT, wherein the dual connectivity comprises the user equipment being connected to the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Yerramalli into the invention D1, where D1 provides co-existence of subscription data pertaining to legacy system (EPS) with data pertaining to the 5G system, and Yerramalli provides generally to communication systems, and more particularly, to dual connectivity involving a secondary standalone network that operates in the unlicensed spectrum in order to provide overall better quality of service with dual connectivity which may reduce a load on a master base station by having a Secondary eNB (SeNB) provide additional radio resources to those obtained from a Master eNB (MeNB, see Yerramalli, paragraphs 0005, 0007 and 0008.
Per  claim 2, the combination discloses the method of claim 1, wherein D1 discloses 
receiving a modified SIP registration message during a registration operation of the user
equipment on the IMS core (refer to the same rationale as claim 1, IMS AS uses the P-Access Network-
info header to identify if the UE is accessing via 5GC or EPS access, see 6.1.3.3. 1 and 6.1.4. and Yerramalli  receiving a notification that the user equipment is capable of using the first service level and the second service level (paragraph 0012, refer to claim 1 rationale).
	Per claim 3, refer to the same rationale as explained in claim 2.
	Per claim 4, refer to the same rationale as explained in claim 1 and 2.
Per claim 5, the combination discloses the method of claim 1, wherein D1 discloses the
first service level is Long-Term Evolution cellular technology and the second service level is fifth
generation (5G) cellular technology(paragraph 5.1.1,5G and 4G/3G/2G combined architecture).
	Per claim 6, the combination discloses the method of claim 1, wherein D1 discloses commencing
the registration operation of the user equipment on the mobile network at the first service level comprises
an IMS core registration delay of a period of time to allow the mobile network to receive information that
the second service level is available and that the user equipment is capable of using the second service
level( refer to claim 1, also see 6.1.3.3.1 -1, The HSS identifies from the Sh request that T-ADS
information is available from the 5G UDR, examiner interprets as period of delay).
 	Per claim 7, the combination discloses the method of claim 6, further comprising: D1 discloses

configuring the IMS core of the mobile network to store the communication data (refer to claim 1, see
5.1.1. e HSS FE and UDM are separately deployed and the user data of 5G and 4G/3G/2G are also stored separately in different repositories (i.e. EPS UDR storing user data for 4G/3G/2G and IMS domains
and 5GS UDR storing user data for 5G domain).
	Per claim 8, refer to the same rationale as explained in claim 1.
Per claim 9, refer to the same rationale as explained in claim 2.
Per claim 10, refer to the same rationale as explained in claim 3.
Per claim 11, refer to the same rationale as explained in claim 4.
Per claim 12, refer to the same rationale as explained in claim 5.
Per claim 13, refer to the same rationale as explained in claim 1(PANI includes Access Class
3GPP-NR.
Per claim 14, refer to the same rationale as explained in claim 1(PANI includes Access Class
3GPP-NR.
Per claim 15, refer to the same rationale as explained in claim 1.
Per claim 16, refer to the same rationale as explained in claim 2.
Per claim 17, refer to the same rationale as explained in claim 3.
Per claim 18, refer to the same rationale as explained in claim 4.
Per claim 19, refer to the same rationale as explained in claim 5.
Per claim 20, refer to the same rationale as explained in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647